927 A.2d 917 (2007)
283 Conn. 904
Ana Cristina DAGRACA, Administratrix (Estate of Jose V. Cancela), et al.
v.
KOWALSKY BROTHERS, INC., et al.
Manuel Afonso, Administrator (Estate of Antonio Afonso), et al.
v.
Kowalsky Brothers, Inc., et al.
Supreme Court of Connecticut.
Decided July 3, 2007.
William M. Bloss, Bridgeport, Cynthia C. Bott, Milford and Jan A. Marcus, in support of the petition.
Robert C.E. Laney, Stamford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 100 Conn.App. 781, 919 A.2d 525 (2007), is denied.